United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
               IN THE UNITED STATES COURT OF APPEALS          June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk
                             No. 03-40592
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

ROBERT PRESTON HAYES, also known as Bobby Preston,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-1440-1
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD), appointed to represent

appellant Robert Preston Hayes, has moved for leave to withdraw

and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).    Hayes has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, the FPD is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.